DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered.
Regarding the rejection of claims 1-6, 13-16 over Poulsen in view of Van Antwerp in view of Remede, Applicant’s arguments have been fully considered and are convincing.  Therefore, the rejection has been withdrawn.
Response to Amendment
The amendment to claim 10 overcomes the prior 112 rejection. The rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garrett Davis on 12/17/2021.

The application has been amended as follows: 
Claim 13, line 6: said leak detector being operatively connected to said pump assembly to stop the flow …

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the prior art fails to teach or fairly suggest a fluid delivery assembly comprising a delivery apparatus having a housing and a base, a cannula extending from the bottom face of the base, a removable leak detector unit coupled to the housing and oriented for detecting leakage of the fluid at the delivery site, the leak detector operatively connected to the pump when coupled to the housing to stop the pump when leakage is detected to stop the flow of fluid, in combination with the features of the invention, substantially as claimed.
Regarding claim 10, the prior art fails to teach or fairly suggest an insulin leakage detector comprising an electrochemical sensor having electrodes located at a patient facing surface of the infusion device to detect the presence of insulin, a valve between an insulin reservoir and a delivery cannula capable of stopping insulin flow, wherein the sensor sends a signal to the valve upon detection of the presence of insulin, and the valve stops flow of insulin upon receipt of the signal, in combination with the features of the invention, substantially as claimed.
Regarding claim 13, the prior art fails to teach or fairly suggest a delivery device comprising a housing having a base and a cannula, a pump assembly, and a leak detector unit for detecting leakage of the insulin at the delivery site, the leak detector being operatively 
The closest prior art of record can be found in the prior Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783